Case 9:21-cv-81328-AHS Document 1 Entered on FLSD Docket 08/02/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
 BASF CORPORATION,
                                                          COMPLAINT AND DEMAND
                                      Plaintiff,             FOR JURY TRIAL

                       -against-
                                                           CIVIL ACTION NO.________
 EUROPEAN AUTO SERVICE CENTRE,
 INC. d/b/a EUROPEAN AUTO SERVICE
 CENTER, INC.,

                                      Defendant.

        Plaintiff BASF Corporation (“BASF”), by and through undersigned counsel, as and for

 its Complaint against the above-captioned defendant European Auto Service Centre, Inc. d/b/a

 European Auto Service Center, Inc. (“Defendant”), alleges as follows:

                                          THE PARTIES

                  1.    BASF is a citizen of the States of Delaware and New Jersey. BASF is

 incorporated under the laws of the State of Delaware and has its principal place of business in the

 State of New Jersey.

                  2.    Defendant is a Florida corporation with its principal address and mailing

 address at 2740 Northwest 1st Avenue, Boca Raton, Florida 33431. Upon information and belief,

 Defendant was administratively dissolved in September 2020 for failure to file an annual report.

                  3.    Defendant’s registered agent on file with the Florida Department of

 Corporations is Jeff Kranitz, with a service address of 2740 Northwest 1st Avenue, Boca Raton,

 Florida 33431.

                  4.    BASF is in the business of selling aftermarket paints, refinishes, coating,

 primers, thinners and reducers as well as other related products and materials for the

 reconditioning, refinishing and repainting of automobiles, trucks, and other vehicles (collectively,
Case 9:21-cv-81328-AHS Document 1 Entered on FLSD Docket 08/02/2021 Page 2 of 7




 “Refinish Products”). BASF resells the Refinish Products to distributors that in turn sell the

 Refinish Products to automotive body shops that are in the business of reconditioning, refinishing,

 and repainting of automobiles, trucks, and other vehicles.

                5.      Defendant is a body shop engaged in the business of reconditioning,

 refinishing and repainting automobiles, trucks, and other vehicles.

                                  JURISDICTION AND VENUE

                6.      The jurisdiction of this Court over the subject matter of this action is

 predicated on 28 U.S.C. § 1332. The amount in controversy exceeds $75,000.00, exclusive of

 interest and costs, and complete diversity exists between the parties, as BASF is a citizen of the

 States of Delaware and New Jersey and Defendant is a citizen of the State of Florida because it is

 a Florida corporation with its principal place of business in Florida. Defendant is subject to the

 jurisdiction of this Court because, among other things, a substantial part of the events giving rise

 to this claim occurred in Florida.

                7.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1391, in that a

 substantial part of the events or omissions giving rise to the claims asserted herein occurred in the

 District and Defendant is subject to the personal jurisdiction in this District.

                8.      Michigan substantive law governs BASF’s claims per Paragraph 7 of the

 Requirements Agreement.

                                      GENERAL ALLEGATIONS

 The Terms of the Requirements Agreement

                9.      Effective March 29, 2017, BASF and Defendant entered into a

 Requirements Agreement, a true and correct copy of which is attached hereto as Exhibit A and

 incorporated herein by reference.




                                                   2
Case 9:21-cv-81328-AHS Document 1 Entered on FLSD Docket 08/02/2021 Page 3 of 7




               10.     Pursuant to Paragraphs 1 and 2 of the Requirements Agreement,

 Defendant was required to fulfill one hundred percent of its requirements for Refinish Products

 up to a minimum purchase requirement of $300,000.00 (“Minimum Purchases”) in the aggregate

 with BASF Glasurit and RM Refinish Products at suggested refinish pricing.

               11.     Pursuant to Paragraph 3 of the Requirements Agreement, BASF paid

 Defendant $35,000.00 (“Contract Fulfillment Consideration”) in consideration of Defendant

 fulfilling its obligations under the Requirements Agreement.

               12.     Pursuant to Paragraph 3 of the Requirements Agreement, if the

 Requirements Agreement were terminated for any reason prior to Defendant purchasing a

 minimum of $300,000.00 of Refinish Products, Defendant was required to refund the Contract

 Fulfillment Consideration to BASF in accordance with the following schedule:

    Purchases                                Contract Fulfillment Consideration Refund
    Less than 1/5 of Minimum Purchases       110%
    Less than 2/5 and greater than 1/5    of 95%
    Minimum Purchases
    Less than 3/5 and greater than 2/5    of 75%
    Minimum Purchases
    Less than 4/5 and greater than 3/5    of 55%
    Minimum Purchases
    Less than 5/5 and greater than 4/5    of 35%
    Minimum Purchases
    After 5/5 of Minimum Purchases             0%


 Defendant’s Breach of the Requirements Agreement

               13.     In or about June 2018, Defendant, without any legal justification, breached

 and ultimately terminated the Agreement by, among other things, entering into a contract with one

 of BASF’s competitors for the supply of Refinish Products and refusing to purchase any further

 BASF Refinish Products prior to fulfilling its Minimum Purchases requirement in violation of

 Paragraphs 1 and 2 of the Requirements Agreement.



                                                 3
Case 9:21-cv-81328-AHS Document 1 Entered on FLSD Docket 08/02/2021 Page 4 of 7




                 14.     At the time of Defendant’s breach and termination of the Requirements

 Agreement, Defendant had purchased only $14,771.86 of BASF Refinish Products (less than one-

 fifth of the Minimum Purchases requirement), leaving a purchase balance of approximately

 $285,228.14 remaining due and owing under the terms of the Requirements Agreement.

 Accordingly, Defendant is required to refund 110% of the $35,000.00 Contract Fulfillment

 Consideration to BASF, totaling $38,500.00.

                 15.     In violation of Paragraph 3 of the Requirements Agreement, Defendant has

 failed and refused to refund BASF the sum of $38,500.00, which represents 110% of the

 $35,000.00 in unearned Contract Fulfillment Consideration.

                 16.     BASF has fulfilled its obligations and remains ready, willing, and able to

 perform all obligations, conditions, and covenants required under the Requirements Agreement.

                 17.     By letter dated January 11, 2019, a true and accurate copy of which is

 attached hereto as Exhibit B and incorporated herein by reference, BASF gave Defendant notice

 that Defendant was in default of its contractual obligations and demanded refund of the Contract

 Fulfillment Consideration. In addition, BASF notified Defendant that it would seek additional

 damages that it is entitled to if the matter progressed to litigation.

                 18.     Despite the foregoing demand, Defendant has failed to satisfy its

 obligations under the terms of the Requirements Agreement and to this day has failed to satisfy its

 obligations.

                                              COUNT I
                                          Breach of Contract

                 19.     BASF incorporates by reference the allegations contained in the above

 paragraphs.




                                                    4
Case 9:21-cv-81328-AHS Document 1 Entered on FLSD Docket 08/02/2021 Page 5 of 7




                20.     Pursuant to Paragraphs 1 and 2 of the Requirements Agreement,

 Defendant was required to fulfill one hundred percent of its requirements for Refinish Products

 up to the Minimum Purchases requirement of $300,000.00 in the aggregate with BASF Glasurit

 and RM Refinish Products at suggested refinish pricing.

                21.     Despite its obligations under the Requirements Agreement and in breach

 thereof, Defendant has failed to meet its Minimum Purchases requirements under the

 Requirements Agreement and failed to pay BASF the amounts due and owing thereunder.

                22.     The amount of the outstanding Minimum Purchases requirement for

 Refinish Products owed by Defendant pursuant to the Requirements Agreement is approximately

 $285,228.14 as of the date of the filing of this Complaint.

                23.     As a result of the unjustified breach of the Requirements Agreement by

 Defendant without legal excuse, Defendant is obligated to repay 110% of the Contract Fulfillment

 Consideration ($38,500.00) to BASF pursuant to Paragraph 3 of the Requirements Agreement.

                24.     As of the date of the filing of this Complaint, Defendant has damaged BASF

 in the following amounts under the Requirements Agreement:

                        a. $38,500.00 for refund of 110% of the Contract Fulfillment

                           Consideration; and

                        b. $285,228.14 for the remaining balance of Defendant’s Minimum

                           Purchases requirement of $300,000.00.

                25.     BASF has performed and fulfilled all obligations and conditions required of

 it under the terms of the Requirements Agreement. Nevertheless, Defendant’s breaches of its

 obligations under the terms of the Requirements Agreement have resulted in damage to BASF in

 the amount of $323,728.14.




                                                  5
Case 9:21-cv-81328-AHS Document 1 Entered on FLSD Docket 08/02/2021 Page 6 of 7




                WHEREFORE, BASF demands judgment against Defendant, awarding an

 amount to be determined at trial, together with interest thereon, awarding costs, counsel fees, and

 litigation expenses, and such other and further relief as the Court may seem just and proper.

                                            COUNT II
                                         Declaratory Relief

                26.      BASF incorporates by reference the allegations contained in the above

 paragraphs.

                27.      BASF requests a judicial declaration of BASF’s and Defendant’s respective

 rights under the Requirements Agreement.

                28.      An actual dispute and justiciable controversy exists between BASF and

 Defendant concerning their rights and obligations under the Requirements Agreement. Defendant

 contends that it has not breached the Requirements Agreement. BASF disagrees and contends that

 the Requirements Agreement is in full force and effect, and that Defendant is in breach of the

 Requirements Agreement.

                29.      A judicial declaration is necessary to establish BASF’s and Defendant’s

 rights and duties under the Requirements Agreement.

                                  DEMAND FOR JURY TRIAL

                30.      BASF demands a trial by jury on all counts and as to all issues.

                                      PRAYER FOR RELIEF

                WHEREFORE, BASF prays that this Court enter Judgment in its favor and against

 Defendant as follows:

                a.       Awarding BASF monetary damages in an amount to be determined at trial,

                         but not less than $323,728.14 together with prejudgment interest;




                                                  6
Case 9:21-cv-81328-AHS Document 1 Entered on FLSD Docket 08/02/2021 Page 7 of 7




               b.       Awarding BASF declaratory judgment in that the Requirements Agreement

                        is in full force and effect;

               c.       Awarding BASF all costs and fees of this action as permitted by law; and

               d.       Awarding BASF such other and further relief as this Court deems just and

                        proper.

 Dated: July 30, 2021

                                                           CARLTON FIELDS, P.A.

                                                  By:      /s/ Daniel C. Johnson
                                                           Daniel C. Johnson
                                                           Florida Bar No. 522880
                                                           djohnson@carltonfields.com
                                                           200 S. Orange Avenue, Suite 1000
                                                           Orlando, FL 32801-3456
                                                           Tel: (407) 244-8237
                                                           Fax: (407) 648-9099




                                                       7
